Citation Nr: 0816421	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  97-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for heart 
disability resulting from VA medical treatment.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The appellant served on active duty from March 1962 to June 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appellant testified before the undersigned Veterans Law 
Judge at a hearing held in Washington, DC in August 1998.  A 
transcript of the hearing is associated with the claims 
folders.

The Board notes that the appellant's previous representative 
submitted an April 2006 written argument regarding the fact 
that the appellant did not file a motion to change 
representation to The American Legion, and that no ruling 
concerning good cause for such has been made.  However, no 
such motion was required because at the time the appellant 
changed representatives, the case was in remand status, not 
to be returned to the Board until two years later.  Moreover, 
the appellant has recently obtained private counsel.

In June 2006, the Board denied the appellant's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for heart 
disability resulting from VA medical treatment.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2007, the Court granted a joint motion of the parties, 
vacated the Board's decision and remanded the matter to the 
Board for action consistent with the joint motion.  


REMAND

In an April 2008 statement from the office of the appellant's 
attorney, it was noted that since this case was last before 
the Board the appellant had undergone additional treatment 
for his heart which included two hospitalizations.  The most 
recent hospitalization required a three month hospital stay 
at the VA Medical Center in Saginaw, Michigan from October 
2007 to January 2008.  The Board notes that the claims 
folders contain VA outpatient treatment records dated until 
2004.  Upon remand, the originating agency should obtain any 
pertinent treatment records from 2004 to the present as well 
as treatment records from the Saginaw, Michigan VA Medical 
Center for the period from October 2007 to January 2008.  
Where VA has knowledge of the availability of pertinent 
reports in the possession of VA, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should 
contact the appellant and 
determine the dates, locations, 
and physicians which have treated 
the appellant since 2004 for his 
heart condition.  Then, the RO or 
the AMC should undertake 
appropriate development to obtain 
any pertinent evidence identified 
but not provided by the appellant.  
In addition, the RO or the AMC 
should obtain all VA outpatient 
treatment records dated from 2004 
to the present as well as 
treatment records from the 
Saginaw, Michigan VA Medical 
Center for the period from October 
2007 to January 2008.  If the RO 
or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, it 
should so inform the appellant and 
his representative and request 
them to provide the outstanding 
evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim 
based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, a 
supplemental statement of the case 
should be issued, and the 
appellant and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



